 Case 4:20-cv-00335-O Document 66 Filed 08/31/21                 Page 1 of 66 PageID 2284



                         IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF TEXAS - FORT WORTH DIVISION

JOSEPH FRIEDHEIM, IASMIN FRIEDHEIM, and JF §
SOLUTIONS LTD.,                            §
                                           §
   Plaintiffs/Intervention Defendants,     §
                                           §
       v.                                  §                         Civil Action No. 4:20-cv-335
                                           §
THOMAS HOEBER,                             §
                                           §
   Defendant,                              §
                                           §
HÖEBER MEDIA, LLC,                         §
                                           §
   Intervenor Plaintiff/Counter-Defendant. §



                                         Agreed Charge


       In accordance with Court’s July 27, 2020 Order, the parties jointly submit their proposed

jury instructions. Joseph Friedheim, Iasmin Friedheim, and JF Solutions Ltd. (collectively, “JFS”)

and Thomas Hoeber and Höeber Media, LLC (collectively “Hoeber”).

       Exhibit A is a joint list of proposed jury instructions, each labeled as “AGREED”, “JFS’S

PROPOSED INSTRUCTION”, or “HOEBER’S PROPOSED INSTRUCTION.”

       Exhibit B is Unified Verdict Form, with similarly labeled proposed questions.

       Submitted this August 31, 2021,

       /s/Warren V. Norred                              /s/Brian Casper
       Warren V. Norred                                 Brian Casper
       Texas Bar No. 24045094                           Texas Bar No. 24075563
       warren@norredlaw.com                             brian.casper@klemchuk.com
       Norred Law, PLLC                                 KLEMCHUK LLP
       515 E. Border St.                                8150 N. Central Expressway, 10th Floor
       Arlington, TX 76010                              Dallas, Texas 75206
       817-704-3984                                     214.367.6000
       Attorney for Plaintiffs                          Attorney for Defendants and Intervenor




AGREED CHARGE                                                                              PAGE 1
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21                   Page 2 of 66 PageID 2285




                                            EXHIBIT A

                                   PRELIMINARY INSTRUCTIONS

Instruction No. 1      Instruction – Beginning of Trial

         Members of the jury panel, if you have a cell phone, PDA, smart phone, iPhone or any
other wireless communication device with you, please take it out now and turn it off. Do not turn
it to vibrate or silent; power it down. During jury selection, you must leave it off.

       There are certain rules you must follow while participating in this trial.

         First, you may not communicate with anyone about the case, including your fellow jurors,
until it is time to deliberate. I understand you may want to tell your family, close friends and other
people that you have been called for jury service so that you can explain when you are required to
be in court. You should warn them not to ask you about this case, tell you anything they know or
think they know about it, or discuss this case in your presence, until after I accept your verdict or
excuse you as a juror.

        Similarly, you must not give any information to anyone by any means about this case. For
example, do not talk face-to-face or use any electronic device or media, such as the telephone, a cell
or smart phone, camera, recording device, computer, the Internet, any Internet service, any text or
instant messaging service, any Internet chat room, blog, or website such as Facebook, YouTube,
Snapchat, Instagram, or Twitter, or any other way to communicate to anyone any information
about this case until I accept your verdict or until you have been excused as a juror. This includes
any information about the parties, witnesses, participants, claims, evidence, or anything else
related to this case.

        Second, do not speak with anyone in or around the courthouse other than your fellow
jurors or court personnel. Some of the people you encounter may have some connection to the
case. If you were to speak with them, that could create an appearance or raise a suspicion of
impropriety.

         Third, do not do any research—on the Internet, in libraries, books, newspapers, magazines,
or using any other source or method. Do not make any investigation about this case on your own.
Do not visit or view any place or location discussed in this case and do not use Internet programs
or other devices to search for or view any place or location discussed in the testimony. Do not in
any way research any information about this case, the law, or the people involved, including the
parties, the witnesses, the lawyers, or the judge, until after you have been excused as jurors. If you
happen to see or hear anything touching on this case in the media, turn away and report it to me
as soon as possible.

        These rules protect the parties’ right to have this case decided only on evidence they know
about, that has been presented here in court. If you do any research, investigation, or experiment
that we do not know about, or gain any information through improper communications, then
your verdict may be influenced by inaccurate, incomplete, or misleading information that has not
been tested by the trial process, which includes the oath to tell the truth and cross-examination. It
could also be unfair to the parties’ right to know what information the jurors are relying on to


AGREED CHARGE                                                                                  PAGE 2
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21                   Page 3 of 66 PageID 2286


decide the case. Each of the parties is entitled to a fair trial by an impartial jury, and you must
conduct yourself so as to maintain the integrity of the trial process. If you decide the case based on
information not presented in court, you will have denied the parties a fair trial in accordance with
the rules of this country and you will have done an injustice. It is very important that you abide by
these rules. Failure to follow these instructions could result in the case having to be retried.



Authority:      Committee on Civil Pattern Jury Instructions District Judges Association Fifth
Circuit, Pattern Jury Instructions (Civil Cases) 1.1 (2020 rev. through June 2020).



Accepted as Written: _____       Accepted as Modified: _____                       Refused: _____

September       , 2021.

                                                      HON. REED O’CONNOR
                                                      UNITED STATES DISTRICT JUDGE




AGREED CHARGE                                                                                  PAGE 3
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21                    Page 4 of 66 PageID 2287



Instruction No. 2      Instruction – Preliminary Instruction to Jury

  MEMBERS OF THE JURY:

         You have now been sworn as the jury to try this case. As the judge, I will decide all
questions of law and procedure. As the jury, you are the judges of the facts. At the end of the trial,
I will instruct you on the rules of law that you must apply to the facts as you find them.

        You may take notes during the trial. Do not allow your notetaking to distract you from
listening to the testimony. Your notes are an aid to your memory. If your memory should later be
different from your notes, you should rely on your memory. Do not be unduly influenced by the
notes of other jurors. A juror’s notes are not entitled to any greater weight than each juror’s
recollection of the testimony.

        Until this trial is over, do not discuss this case with anyone and do not permit anyone to
discuss this case in your presence. This includes your spouse, children, relatives, friends,
coworkers, and people with whom you commute to court each day. During your jury service, you
must not communicate any information about this case by any means, by conversation or with the
tools of technology. For example, do not talk face-to-face or use any electronic device or media,
such as the telephone, a cell or smart phone, camera, recording device, computer, the Internet, any
Internet service, any text or instant messaging service, any Internet chat room, blog, or website
such as Facebook, YouTube, Snapchat, Instagram, or Twitter, or any other way to communicate to
anyone any information about this case until I accept your verdict or excuse you as a juror.

        Do not even discuss the case with the other jurors until the end of the case when you retire
to deliberate. It is unfair to discuss the case before all of the evidence is in, because you may
become an advocate for one side or the other. The parties, the witnesses, the attorneys, and
persons associated with the case are not allowed to communicate with you. And you may not speak
with anyone else in or around the courthouse other than your fellow jurors or court personnel.

        Do not make any independent investigation of this case. You must rely solely on what you
see and hear in this courtroom. Do not try to learn anything about the case from any other source.
In particular, you may not use any electronic device or media, such as a telephone, cell phone,
smartphone, or computer to research any issue touching on this case. Do not go online or read any
newspaper account of this trial or listen to any radio or television newscast about it. Do not visit or
view any place discussed in this case and do not use Internet programs or other devices to search
for or to view any place discussed in the testimony. In sum, you may not research any information
about this case, the law, or the people involved, including the parties, the wit- nesses, the lawyers,
or the judge, until after you have been excused as jurors.

        There are some issues of law or procedure that I must decide and that the attorneys and I
must discuss. These issues are not part of what you must decide and they are not properly
discussed in your presence. To avoid having you leave the courtroom and to save time, I may
discuss these issues with the attorneys at the bench, out of your hearing. When I confer with the
attorneys at the bench, please do not listen to what we are discussing. If the discussions require
more time, I may have you leave the courtroom until the lawyers and I resolve the issues. I will try
to keep these interruptions as few and as brief as possible.




AGREED CHARGE                                                                                   PAGE 4
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21                Page 5 of 66 PageID 2288



Authority:      Committee on Civil Pattern Jury Instructions District Judges Association Fifth
Circuit, Pattern Jury Instructions (Civil Cases) 1.2 (2020 rev. through June 2020) (alternate 2).



Accepted as Written: _____      Accepted as Modified: _____                    Refused: _____

September       , 2021.

                                                    HON. REED O’CONNOR
                                                    UNITED STATES DISTRICT JUDGE




AGREED CHARGE                                                                             PAGE 5
  Case 4:20-cv-00335-O Document 66 Filed 08/31/21                   Page 6 of 66 PageID 2289



Instruction No. 3           Claims & Defenses

           To help you follow the evidence, I will give you a brief summary of the positions of the
parties:

        The Plaintiffs are Joseph Friedheim, Iasmin Friedheim, and JF Solutions LTD., who may
be referred to as “Plaintiffs” or the “JFS Parties”. Joseph and Iasmin Friedheim may be referred to
by their first name to avoid confusion.

The Defendants are Thomas Hoeber; his company Höeber Media, LLC is also in this suit as an
intervenor, but for simplification, they may be referred to as “Defendants” or the “Hoeber Parties”.



        The Plaintiffs assert that [Plaintiffs’ claims, if any, survive summary Judgment]. The
Plaintiffs have the burden of proving these claims.

           The Defendants deny the Plaintiffs’ claims.

       Defendant Höeber Media, LLC not only denies those claims but has also asserted
counterclaims against Plaintiffs for copyright infringement, fraud, and unjust enrichment.
Defendant Höeber Media, LLC has the burden of proof on these counterclaims.

       Plaintiffs deny Defendant’s counterclaims, arguing with respect to the alleged copyright
infringement, that they had an implied license to use the works in question and used the works
innocently.

Authority:        Ninth Circuit Civil Jury Instructions, No. 1.5 (2017 rev. through June 2021).

REGARDING DISPUTED LANGUAGE:

JFS Parties desire the additional language bolded above, based on their Third Amended
Complaint, for which they have a motion to amend currently to be adjudicated before the
Court.

Hoeber disagrees with the bolded portion, arguing that JFS has not pled the affirmative defenses
of implied license and innocent infringement in their Answer, and that the proposed Third
Amended Complaint is not a live pleading and was filed after both the deadline to amend the
pleadings and the discovery deadline. Moreover, the Court already denied Plaintiffs’ request for
leave to further amend in its Order of December 16, 2020, ECF No. 24 at 19-20.

Accepted as Written: _____          Accepted as Modified: _____                    Refused: _____

September         , 2021.

                                                         HON. REED O’CONNOR
                                                         UNITED STATES DISTRICT JUDGE



AGREED CHARGE                                                                                     PAGE 6
  Case 4:20-cv-00335-O Document 66 Filed 08/31/21                   Page 7 of 66 PageID 2290



Instruction No. 4           Claims & Defenses (Alternate—MSJ granted in full)

           To help you follow the evidence, I will give you a brief summary of the positions of the
parties:

      The Plaintiffs are Joseph Friedheim, Iasmin Friedheim, and JF Solutions LTD. The
Defendants are Thomas Hoeber and his company Höeber Media, LLC.

       The Plaintiffs are the ones who originally filed this lawsuit, but all of their claims have been
dismissed. However, they will still be referred to as the Plaintiffs.

        Defendant Höeber Media, LLC has asserted counterclaims against Plaintiffs for copyright
infringement, fraud, unjust enrichment, and fraud on the U.S. Copyright Office. Defendant
Höeber Media, LLC has the burden of proof on these counterclaims.

       JFS Parties deny Defendant’s counterclaims, arguing with respect to the alleged
copyright infringement, that they had an implied license to use the works in question and used
the works innocently.

REGARDING DISPUTED LANGUAGE:

JFS Parties desire the additional language bolded above, based on their Third Amended
Complaint, for which they have a motion to amend currently to be adjudicated before the
Court.

Hoeber disagrees with the bolded portion, arguing that JFS has not pled the affirmative defenses
of implied license and innocent infringement in their Answer, and that the proposed Third
Amended Complaint is not a live pleading and was filed after both the deadline to amend the
pleadings and the discovery deadline. Moreover, the Court already denied Plaintiffs’ request for
leave to further amend in its Order of December 16, 2020, ECF No. 24 at 19-20.

Authority:        Ninth Circuit Civil Jury Instructions, No. 1.5 (2017 rev. through June 2021).



Accepted as Written: _____           Accepted as Modified: _____                    Refused: _____

September         , 2021.

                                                        HON. REED O’CONNOR
                                                        UNITED STATES DISTRICT JUDGE




AGREED CHARGE                                                                                     PAGE 7
  Case 4:20-cv-00335-O Document 66 Filed 08/31/21                    Page 8 of 66 PageID 2291



Instruction No. 5         Instruction – Order of Trial

        The case will proceed as follows:

        First, the lawyers for each side may make opening statements. What is said in the opening
statements is not evidence, but is simply an outline or summary to help you understand what each
party expects the evidence to show.

         After the opening statements, Plaintiffs will present evidence in support of their claims and
the Defendants’ lawyer may cross-examine the witnesses. In this case, the parties intend to call
some of the same witnesses. As a courtesy to the witnesses, so that they do not have to appear twice
at different stages of this trial, I have instructed the parties to ask questions of the witnesses on all
relevant subject matter the first time the witness is called to the stand. Therefore, during the
presentation of the evidence, the parties may cross-examine each other’s witnesses on the subjects
presented by the other party, and also may ask a witness questions that go beyond the scope of the
information presented by the other party.

        After all the evidence is introduced, I will instruct you on the law that applies to this case.
Finally, the parties’ lawyers will then make closing arguments explaining what they believe the
evidence has shown. What is said in the closing arguments is not evidence.

        Keep an open mind during the entire trial. Do not decide the case until you have heard all
of the evidence, my instructions, and the closing arguments.

        It is now time for the opening statements.

Authority:     Committee on Civil Pattern Jury Instructions District Judges Association Fifth
Circuit, Pattern Jury Instructions (Civil Cases) 1.2 (2020 rev. through June 2020) (modified);
Federal Jury Practice and Instructions, § 101:02 (6th ed.) (modified).



Accepted as Written: _____         Accepted as Modified: _____                       Refused: _____

September       , 2021.

                                                         HON. REED O’CONNOR
                                                         UNITED STATES DISTRICT JUDGE




AGREED CHARGE                                                                                     PAGE 8
  Case 4:20-cv-00335-O Document 66 Filed 08/31/21                    Page 9 of 66 PageID 2292



Instruction No. 6         Instruction – Order of Trial (Alternate)

        The case will proceed as follows:

        First, the lawyers for each side may make opening statements. What is said in the opening
statements is not evidence but is simply an outline or summary to help you understand what each
party expects the evidence to show.

         After the opening statements, Defendants will present evidence in support of their claims
and the Plaintiffs’ lawyer may cross-examine the witnesses. In this case, the parties intend to call
some of the same witnesses. As a courtesy to the witnesses, so that they do not have to appear twice
at different stages of this trial, I have instructed the parties to ask questions of the witnesses on all
relevant subject matter the first time the witness is called to the stand.

        After all the evidence is introduced, I will instruct you on the law that applies to this case.
Finally, the parties’ lawyers will then make closing arguments explaining what they believe the
evidence has shown. What is said in the closing arguments is not evidence.

        Keep an open mind during the entire trial. Do not decide the case until you have heard all
of the evidence, my instructions, and the closing arguments.

        It is now time for the opening statements.



Authority:     Committee on Civil Pattern Jury Instructions District Judges Association Fifth
Circuit, Pattern Jury Instructions (Civil Cases) 1.2 (2020 rev. through June 2020) (modified);
Federal Jury Practice and Instructions, § 101:02 (6th ed.) (modified).



Accepted as Written: _____         Accepted as Modified: _____                       Refused: _____

September       , 2021.

                                                        HON. REED O’CONNOR
                                                        UNITED STATES DISTRICT JUDGE




AGREED CHARGE                                                                                     PAGE 9
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21                   Page 10 of 66 PageID 2293



                                         GENERAL INSTRUCTIONS

Instruction No. 7         First Recess

         We are about to take our first break in this trial. Remember, until the trial is over, you are
not to discuss this case with anyone, including your fellow jurors. If anyone approaches you and
tries to talk to you about the case, advise me about it immediately. Do not read or listen to any
news reports of the trial or use any technology tools to do independent research. Remember to
keep an open mind until all the evidence has been received. Finally, do not speak with anyone in
or around the courthouse other than your fellow jurors or court personnel.



Authority:      Committee on Civil Pattern Jury Instructions District Judges Association Fifth
Circuit, Pattern Jury Instructions (Civil Cases) 2.1 (2020 rev. through June 2020).



Accepted as Written: _____          Accepted as Modified: _____                     Refused: _____

September       , 2021.

                                                       HON. REED O’CONNOR
                                                       UNITED STATES DISTRICT JUDGE




AGREED CHARGE                                                                                  PAGE 10
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21                  Page 11 of 66 PageID 2294



Instruction No. 8         Stipulations of Fact

         A “stipulation” is an agreement. When there is no dispute about certain facts, the attorneys
may agree or “stipulate” to those facts. You must accept a stipulated fact as evidence and treat that
fact as having been proven here in court.



Authority:      Committee on Civil Pattern Jury Instructions District Judges Association Fifth
Circuit, Pattern Jury Instructions (Civil Cases) 2.3 (2020 rev. through June 2020).



Accepted as Written: _____          Accepted as Modified: _____                   Refused: _____

September       , 2021.

                                                      HON. REED O’CONNOR
                                                      UNITED STATES DISTRICT JUDGE




AGREED CHARGE                                                                                PAGE 11
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21                 Page 12 of 66 PageID 2295



Instruction No. 9         Limiting Instruction

       When testimony or an exhibit is admitted for a limited purpose, you may consider that
testimony or exhibit only for the specific limited purpose, if believed, for which it was admitted.



Authority:      Committee on Civil Pattern Jury Instructions District Judges Association Fifth
Circuit, Pattern Jury Instructions (Civil Cases) 2.6 (2020 rev. through June 2020); United States v.
Hyde, 448 F.2d 815, 842 (5th Cir. 1971).



Accepted as Written: _____         Accepted as Modified: _____                   Refused: _____

September       , 2021.

                                                     HON. REED O’CONNOR
                                                     UNITED STATES DISTRICT JUDGE




AGREED CHARGE                                                                               PAGE 12
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21                 Page 13 of 66 PageID 2296



Instruction No. 10        Impeachment by Witness’s Inconsistent Statements

       In determining the weight to give to the testimony of a witness, consider whether there was
evidence that at some other time the witness said or did something, or failed to say or do
something, that was different from the testimony given at the trial.

        A simple mistake by a witness does not necessarily mean that the witness did not tell the
truth as he or she remembers it. If a witness made a misstatement, consider whether that
misstatement was an intentional falsehood or simply an innocent mistake. The signiﬁcance of that
may depend on whether it has to do with an important fact or with only an unimportant detail.



Authority:      Committee on Civil Pattern Jury Instructions District Judges Association Fifth
Circuit, Pattern Jury Instructions (Civil Cases) 2.11 (2020 rev. through June 2020).



Accepted as Written: _____         Accepted as Modified: _____                  Refused: _____

September       , 2021.

                                                     HON. REED O’CONNOR
                                                     UNITED STATES DISTRICT JUDGE




AGREED CHARGE                                                                             PAGE 13
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21                  Page 14 of 66 PageID 2297



Instruction No. 11        Bias—Corporate Party Involved

         Do not let bias, prejudice or sympathy play any part in your deliberations. A corporation or
LLC and all other persons are equal before the law and must be treated as equals in a court of
justice.



Authority:      Committee on Civil Pattern Jury Instructions District Judges Association Fifth
Circuit, Pattern Jury Instructions (Civil Cases) 2.16 (2020 rev. through June 2020).



Accepted as Written: _____         Accepted as Modified: _____                    Refused: _____

September       , 2021.

                                                      HON. REED O’CONNOR
                                                      UNITED STATES DISTRICT JUDGE




AGREED CHARGE                                                                                PAGE 14
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21                  Page 15 of 66 PageID 2298



                                           JURY CHARGE

Instruction No. 12        Jury Charge

MEMBERS OF THE JURY:

        It is my duty and responsibility to instruct you on the law you are to apply in this case. The
law contained in these instructions is the only law you may follow. It is your duty to follow what I
instruct you the law is, regardless of any opinion that you might have as to what the law ought to
be.

        If I have given you the impression during the trial that I favor either party, you must
disregard that impression. If I have given you the impression during the trial that I have an
opinion about the facts of this case, you must disregard that impression. You are the sole judges of
the facts of this case. Other than my instructions to you on the law, you should disregard anything
I may have said or done during the trial in arriving at your verdict.

        You should consider all of the instructions about the law as a whole and regard each
instruction in light of the others, without isolating a particular statement or paragraph.

        The testimony of the witnesses and other exhibits introduced by the parties constitute the
evidence. The statements of counsel are not evidence; they are only arguments. It is important for
you to distinguish between the arguments of counsel and the evidence on which those arguments
rest. What the lawyers say or do is not evidence. You may, however, consider their arguments in
light of the evidence that has been admitted and determine whether the evidence admitted in this
trial supports the arguments. You must determine the facts from all the testimony that you have
heard, and the other evidence submitted. You are the judges of the facts, but in finding those facts,
you must apply the law as I instruct you.

        You are required by law to decide the case in a fair, impartial, and unbiased manner, based
entirely on the law and on the evidence presented to you in the courtroom. You may not be
influenced by passion, prejudice, or sympathy you might have for the plaintiff or the defendant in
arriving at your verdict.



Authority:      Committee on Civil Pattern Jury Instructions District Judges Association Fifth
Circuit, Pattern Jury Instructions (Civil Cases) 3.1 (2020 rev. through June 2020).

Accepted as Written: _____         Accepted as Modified: _____                     Refused: _____

September       , 2021.

                                                      HON. REED O’CONNOR
                                                      UNITED STATES DISTRICT JUDGE




AGREED CHARGE                                                                                 PAGE 15
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21                 Page 16 of 66 PageID 2299



Instruction No. 13        Burden of Proof: Preponderance of the Evidence

         Each party has the burden of proving its case by a preponderance of the evidence. To
establish by a preponderance of the evidence means to prove something is more likely so than not
so. If you find that either party has failed to prove any element of its claim by a preponderance of
the evidence, then that party may not recover on that claim.



Authority:      Committee on Civil Pattern Jury Instructions District Judges Association Fifth
Circuit, Pattern Jury Instructions (Civil Cases) 3.2 (2020 rev. through June 2020).



Accepted as Written: _____         Accepted as Modified: _____                   Refused: _____

September       , 2021.

                                                     HON. REED O’CONNOR
                                                     UNITED STATES DISTRICT JUDGE




AGREED CHARGE                                                                               PAGE 16
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21                   Page 17 of 66 PageID 2300



Instruction No. 14        Evidence

       The evidence you are to consider consists of the testimony of the witnesses, the documents
and other exhibits admitted into evidence, and any fair inferences and reasonable conclusions you
can draw from the facts and circumstances that have been proven.

       Generally speaking, there are two types of evidence. One is direct evidence, such as
testimony of an eyewitness. The other is indirect or circumstantial evidence. Circumstantial
evidence is evidence that proves a fact from which you can logically conclude another fact exists.
As a general rule, the law makes no distinction between direct and circumstantial evidence, but
simply requires that you find the facts from a preponderance of all the evidence, both direct and
circumstantial.



Authority:      Committee on Civil Pattern Jury Instructions District Judges Association Fifth
Circuit, Pattern Jury Instructions (Civil Cases) 3.3 (2020 rev. through June 2020).



Accepted as Written: _____           Accepted as Modified: _____                Refused: _____

September       , 2021.

                                                       HON. REED O’CONNOR
                                                       UNITED STATES DISTRICT JUDGE




AGREED CHARGE                                                                             PAGE 17
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21                  Page 18 of 66 PageID 2301



Instruction No. 15        Hearsay Not Admitted for Truth of the Matter

        You must totally disregard the [specify testimony, exhibit, or statements in exhibit] for the
truth of any fact stated. In other words, you may not consider that [fact stated by declarant] is
true because [specify declarant] did not testify about that fact under oath in your presence.

        By law, you may consider this statement only for the limited purpose of proving, if
believed, that [specify whether the statement was made, witness relied upon such statement, or to
determine the witness’s motive, intent, opportunity, or credibility].



Authority:     United States v. Reed, 908 F.3d 102, 121 & n.72 (5th Cir. 2018); United States v.
Demmitt, 706 F.3d 665, 672 (5th Cir. 2013); United States v. Polidore, 690 F.3d 705, 720 n.17 (5th
Cir. 2012); United States v. Hyde, 448 F.2d 815, 842 (5th Cir. 1971); GERALD R. POWELL & JUDGE
ED KINKEADE, A PRACTICAL GUIDE TO TEXAS EVIDENCE: OBJECTIONS, RESPONSES, RULES, &
PRACTICE COMMENTARY 387 (4th ed. 2009).



Accepted as Written: _____         Accepted as Modified: _____                    Refused: _____

September       , 2021.

                                                      HON. REED O’CONNOR
                                                      UNITED STATES DISTRICT JUDGE




AGREED CHARGE                                                                                PAGE 18
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21                   Page 19 of 66 PageID 2302



Instruction No. 16        Witnesses

         You alone are to determine the questions of credibility or truthfulness of the witnesses. In
weighing the testimony of the witnesses, you may consider the witness’s manner and demeanor on
the witness stand, any feelings or interest in the case, or any prejudice or bias about the case, that
he or she may have, and the consistency or inconsistency of his or her testimony considered in the
light of the circumstances. Has the witness been contradicted by other credible evidence? Has he or
she made statements at other times and places contrary to those made here on the witness stand?
You must give the testimony of each witness the credibility that you think it deserves.

        Even though a witness may be a party to the action and therefore interested in its outcome,
the testimony may be accepted if it is not contradicted by direct evidence or by any inference that
may be drawn from the evidence, if you believe the testimony.

         You are not to decide this case by counting the number of witnesses who have testified on
the opposing sides. Witness testimony is weighed; witnesses are not counted. The test is not the
relative number of witnesses, but the relative convincing force of the evidence. The testimony of a
single witness is sufficient to prove any fact, even if a greater number of witnesses testified to the
contrary, if after considering all of the other evidence, you believe that witness.



Authority:      Committee on Civil Pattern Jury Instructions District Judges Association Fifth
Circuit, Pattern Jury Instructions (Civil Cases) 3.4 (2020 rev. through June 2020).



Accepted as Written: _____        Accepted as Modified: _____                      Refused: _____

September       , 2021.

                                                      HON. REED O’CONNOR
                                                      UNITED STATES DISTRICT JUDGE




AGREED CHARGE                                                                                 PAGE 19
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21                  Page 20 of 66 PageID 2303



Instruction No. 17        Destruction of Evidence

        Höeber Media contends that Plaintiffs at one time possessed additional evidence of
infringing use of its copyrights. Plaintiffs have admitted that they deleted images from their social
media accounts after they initiated this litigation. You may assume that such evidence would have
been unfavorable to Plaintiffs only if you find by a preponderance of the evidence that:

       (1) Plaintiffs intentionally destroyed the evidence; and
       (2) Plaintiffs destroyed the evidence in bad faith

Pattern Jury Instructions District Judges Association Seventh Circuit, Pattern Jury Instructions
(Civil Cases) 1.2 (2017 rev.).



Accepted as Written: _____         Accepted as Modified: _____                    Refused: _____

September       , 2021.

                                                      HON. REED O’CONNOR
                                                      UNITED STATES DISTRICT JUDGE




AGREED CHARGE                                                                                PAGE 20
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21                    Page 21 of 66 PageID 2304



Instruction No. 18        Duty to Deliberate; Notes

        It is now your duty to deliberate and to consult with one another in an effort to reach a
verdict. Each of you must decide the case for yourself, but only after an impartial consideration of
the evidence with your fellow jurors. During your deliberations, do not hesitate to reexamine your
own opinions and change your mind if you are convinced that you were wrong. But do not give up
on your honest beliefs because the other jurors think differently, or just to finish the case.

         Remember at all times, you are the judges of the facts. You have been allowed to take notes
during this trial. Any notes that you took during this trial are only aids to memory. If your memory
differs from your notes, you should rely on your memory and not on the notes. The notes are not
evidence. If you did not take notes, rely on your independent recollection of the evidence and do
not be unduly influenced by the notes of other jurors. Notes are not entitled to greater weight than
the recollection or impression of each juror about the testimony.

        When you go into the jury room to deliberate, you may take with you a copy of this charge,
the exhibits that I have admitted into evidence, and your notes. You must select a presiding juror
to guide you in your deliberations and to speak for you here in the courtroom.

         Your verdict must be unanimous. After you have reached a unanimous verdict, your
presiding juror must fill out the answers to the written questions on the verdict form and sign and
date it. After you have concluded your service and I have discharged the jury, you are not required
to talk with anyone about the case.

        If you need to communicate with me during your deliberations, the presiding juror should
write the inquiry and give it to the court security officer. After consulting with the attorneys, I will
respond either in writing or by meeting with you in the courtroom. Keep in mind, however, that
you must never disclose to anyone, not even to me, your numerical division on any question.

        You may now proceed to the jury room to begin your deliberations.



Authority:      Committee on Civil Pattern Jury Instructions District Judges Association Fifth
Circuit, Pattern Jury Instructions (Civil Cases) 3.7 (2020 rev. through June 2020).

Accepted as Written: _____         Accepted as Modified: _____                       Refused: _____

September       , 2021.

                                                        HON. REED O’CONNOR
                                                        UNITED STATES DISTRICT JUDGE




AGREED CHARGE                                                                                   PAGE 21
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21                  Page 22 of 66 PageID 2305



                                             COPYRIGHT

Instruction No. 19        Copyright – Preliminary Instruction

        This case involves a dispute relating to copyrights. To help you understand the evidence in
this case, I will explain some of the legal concepts and terms you may hear during the trial.

        Copyright protects original works of authorship that are expressed in a form that can be
perceived, reproduced, or communicated.

        Works of authorship can include illustrations, photography, graphic works, literary works,
musical works, dramatic works, choreographic works, pictorial works, sculptural works, motion
pictures, audiovisual works, sound recordings, architectural works, and other forms of expression.

        Copyright protection, however, does not extend to any idea, procedure, process, system,
method of operation, concept, principle, or discovery, regardless of the form in which it is
described, explained, illustrated, or embodied in the work.

         To qualify for copyright protection, a work must be original to the author. Original, as the
term is used in copyright, means only that the work was independently created by the author (as
opposed to copied from other works), and that it possesses at least some minimal degree of
creativity. A work may be original even though it closely resembles other works so long as the
similarity is not the result of copying.

       The owner of a copyright has the exclusive right to reproduce, or copy, distribute copies of,
and prepare derivative works based on the copyrighted work for a specific period of time. The
owner of a copyright also has the exclusive right to display the copyrighted work.



Authority:     Eleventh Circuit Civil Jury Instructions, No. 1.6.1 (2020 rev. through Feb. 2020);
Ninth Circuit Civil Jury Instructions, No. 17.1 (2017 rev. through June 2021); 17 U.S.C. §§ 101,
102, 106; Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 345–46 (1991); Herzog v. Castle
Rock Entertainment, 193 F.3d 1241, 1248 (11th Cir. 1999).



Accepted as Written: _____         Accepted as Modified: _____                    Refused: _____

September       , 2021.

                                                      HON. REED O’CONNOR
                                                      UNITED STATES DISTRICT JUDGE




AGREED CHARGE                                                                                PAGE 22
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21                 Page 23 of 66 PageID 2306



Instruction No. 20        Copyright – Case Overview

       In this case, Höeber Media claims ownership of copyrights in the following pictorial work
and graphic work as an author of the following copyrights:

       1. Bottle Label, which was registered under the title:

                JFS_VDR_Traditional_750_Label, Reg. No. VA 2-159-069, in Exhibit [Number];

       2. Bottle Illustration, which was registered under the title:

               JFS0002-VDR-BOTTLE-CGI-LEGACY-v13-ecom, Reg. No. VA 2-159-066, in
            Exhibit [Number]; and

       3. Splash Poster, which was registered under the title:

                TH0004_Ginja_Poster_24x36_v5b, Reg. No. VA 2-190-793, in Exhibit [Number].

        Höeber Media, LLC, claims JF Solutions Ltd., Joseph Friedheim, and Iasmin Friedheim, have
infringed these copyrights by reproducing or copying them, distributing copies, preparing
derivative works based on them, and displaying the works without authorization.

      JFS defends against these claims by alleging their invalidity, and asserting that they had
an implied license to use these works, irrespective of the validity of the registered copyright.

Authority:     Eleventh Circuit Civil Jury Instructions, No. 1.6.2 (2020 rev. through Feb. 2020);
Ninth Circuit Civil Jury Instructions, No. 17.1 (2017 rev. through June 2021); 17 U.S.C. §§ 101,
102, 106; Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 345–46 (1991); Herzog v. Castle
Rock Entertainment, 193 F.3d 1241, 1248 (11th Cir. 1999).

REGARDING DISPUTED LANGUAGE:
JFS Parties desire the additional language bolded above, based on their Third Amended
Complaint, for which they have a motion to amend currently to be adjudicated before the
Court.

Hoeber disagrees with the bolded portion, arguing that JFS has not pled invalidity claims against
the Bottle Illustration or Splash Poster, or the affirmative defense of implied license in their
Answer, and that the proposed Third Amended Complaint is not a live pleading and was filed
after both the deadline to amend the pleadings and the discovery deadline. Moreover, the Court
already denied Plaintiffs’ request for leave to further amend in its Order of December 16, 2020,
ECF No. 24 at 19-20.


Accepted as Written: _____         Accepted as Modified: _____                   Refused: _____

September       , 2021.

                                                      HON. REED O’CONNOR


AGREED CHARGE                                                                               PAGE 23
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21   Page 24 of 66 PageID 2307



                                         UNITED STATES DISTRICT JUDGE




AGREED CHARGE                                                           PAGE 24
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21                   Page 25 of 66 PageID 2308



Instruction No. 21        Copyright – Exclusive Rights Defined; Ownership

       A “copyright” is a set of rights granted by federal law to the owner of an original work of
authorship. The owner of a copyright has the exclusive right to:

       1. Reproduce the copyrighted work in copies.
       2. Recast, transform, adapt, or prepare derivative works based upon the copyrighted work.
       3. Distribute copies or reproductions of the copyrighted work to the public by sale or
          other transfer of ownership or by rental, lease, or lending.
       4. Publicly display a copyrighted work.

        It is the owner of a copyright who may exercise these exclusive rights. The term “owner”
includes the author of the work or someone who has been assigned the copyright in writing by the
original author. In general, copyright law protects against reproduction, adaptation, public
distribution, public performance, or public display of identical or substantially similar copies of the
owner’s copyrighted work without the owner’s permission. An owner may enforce these rights to
exclude others in an action for copyright infringement.



Authority:     Jury Instructions at 21, Sony Music Entm’t v. Cox Commc’ns, Inc., No. 1:18-cv-00950-
LO-JFA (E. D. Va. Dec. 19, 2019), ECF No. 671; Jury Instructions at 30, Gray v. Perry, 2:15-cv-
05642-CAS (C.D. Cal. July 25, 2019), ECF No. 441; 17 U.S.C. § 106; Ninth Circuit Civil Jury
Instructions, No. 17.2 (2017 rev. through June 2021).



Accepted as Written: _____         Accepted as Modified: _____                      Refused: _____

September       , 2021.

                                                       HON. REED O’CONNOR
                                                       UNITED STATES DISTRICT JUDGE




AGREED CHARGE                                                                                  PAGE 25
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21                  Page 26 of 66 PageID 2309




Instruction No. 22        Registration - Definition

                                    HOW A COPYRIGHT IS OBTAINED

         Copyright automatically exists in a work the moment it is fixed in any tangible medium of
expression. The owner of the copyright may register the copyright by delivering to the Copyright
Office of the Library of Congress a copy of the copyrighted work. After examination and a
determination that the material deposited constitutes copyrightable subject matter and that the
legal and formal requirements are satisfied, the Register of Copyrights registers the work and issues
a certificate of registration to the copyright owner.



Authority:      Model Civ. Jury Instr. Ninth Cir. No. 17.1 (2017).



Accepted as Written: _____          Accepted as Modified: _____                   Refused: _____

September       , 2021.

                                                      HON. REED O’CONNOR
                                                      UNITED STATES DISTRICT JUDGE




AGREED CHARGE                                                                                PAGE 26
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21                   Page 27 of 66 PageID 2310



Instruction No. 23        Validity – Effect of Registration

       An original creative work is automatically copyrighted at the moment of creation—even if
the work is never registered with the United States Copyright Office. But generally, no suit for
copyright infringement can be brought if the copyright hasn’t been registered.

        A certificate of registration made within five years after the first publication of the claimed
work is evidence of the copyright’s validity and the facts stated in the certificate. Specifically, the
copyright registration creates a rebuttable presumption of validity. This means that Höeber Media
does not need to prove the validity of its copyrights, but rather the burden is placed upon JF
Solutions, Joseph Friedheim, and Iasmin Friedheim to prove that the claimed copyright is invalid.



Authority:      Eleventh Circuit Civil Jury Instructions, No. 9.4 (2020 rev. through Feb. 2020).



Accepted as Written: _____          Accepted as Modified: _____                     Refused: _____

September       , 2021.

                                                        HON. REED O’CONNOR
                                                        UNITED STATES DISTRICT JUDGE




AGREED CHARGE                                                                                  PAGE 27
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21                  Page 28 of 66 PageID 2311



Instruction No. 24        Validity – Derivative Works

         The owner of a copyright owns not only the rights in the original form of the work but also
in works that are derived from the original work. A “derivative work” is a work based upon one or
more preexisting works that has been adapted into any other form, such as a variation of the
original, a translation, musical arrangement, dramatization, fictionalization, motion picture
version, art reproduction, abridgment, condensation, or any other form in which a work may be
recast, transformed, or adapted. A work consisting of editorial revisions, annotations, elaborations,
or other modifications that, as a whole, represent an original work of authorship, is also a
“derivative work.”



Authority:      17 U.S. C. § 101; 17 U.S.C. §106(2).



Accepted as Written: _____         Accepted as Modified: _____                    Refused: _____

September       , 2021.

                                                        HON. REED O’CONNOR
                                                        UNITED STATES DISTRICT JUDGE




AGREED CHARGE                                                                                PAGE 28
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21                  Page 29 of 66 PageID 2312



Instruction No. 25        Ownership – General Charge

        Now that I’ve explained validity, we’ll move to the issue of ownership.

        Höeber Media must prove ownership of each of its asserted copyrights by a preponderance
of the evidence. Höeber Media can prove ownership by evidence showing that it:

    1. Was a creator of the work and didn’t transfer the exclusive rights being asserted to another;
       or
    2. Acquired legal ownership by transfer of the copyright.



Authority:      Eleventh Circuit Civil Jury Instructions, No. 9.12 (2020 rev. through Feb. 2020).



Accepted as Written: _____        Accepted as Modified: _____                     Refused: _____

September       , 2021.

                                                       HON. REED O’CONNOR
                                                       UNITED STATES DISTRICT JUDGE




AGREED CHARGE                                                                               PAGE 29
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21                 Page 30 of 66 PageID 2313



Instruction No. 26        Ownership – Assignment

        A copyright owner may transfer, sell, or convey to another person all or part of the owner’s
property interest in the copyright, that is, the right to exclude others from reproducing,
distributing, performing, displaying, or preparing derivative works from the copyrighted work. To
be valid, the transfer, sale, or convey must be in writing and signed by the transferor. The person
to whom a right is transferred is called an assignee.



Authority:    Ninth Circuit Civil Jury Instructions, No. 17.1 (2017 rev. through June 2021);
Eleventh Circuit Civil Jury Instructions, No. 9.16 (2020 rev. through Feb. 2020).



Accepted as Written: _____        Accepted as Modified: _____                    Refused: _____

September       , 2021.

                                                     HON. REED O’CONNOR
                                                     UNITED STATES DISTRICT JUDGE




AGREED CHARGE                                                                               PAGE 30
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21                  Page 31 of 66 PageID 2314



Instruction No. 27        Copying Definition

         Copyright is the exclusive right to “copy.” As used in this charge, “copying” is a shorthand
reference to any infringement of the copyright holder's exclusive rights, not just literal copying.
You are instructed that a copyright holder has the exclusive rights to do and authorize others to do
the following: (1) to reproduce the copyrighted work, (2) to prepare derivative works that are based
on the copyrighted work, and (3) to distribute copies of the copyrighted work to the public by sale,
rental, lease, or lending. A “derivative work” is a work that is based upon one or more preexisting
works, including a revision, transformation, or adaptation of that preexisting work. A work may be
“copied” by creating a derivative work; that is, a work that revises, transforms or adapts the work.



Authority:      Preston Wood & Associates, LLC v. RZ Enterprises USA, Inc. d/b/a Oppidan Homes et
al., Case 4:16-cv-01427, Dkt. No. 170, (S.D. Tex. 2018) (J. Hittner); Model Civ. Jury Instr. Ninth
Cir. No. 17.1 (2017).



Accepted as Written: _____         Accepted as Modified: _____                    Refused: _____

September       , 2021.

                                                      HON. REED O’CONNOR
                                                      UNITED STATES DISTRICT JUDGE




AGREED CHARGE                                                                                PAGE 31
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21                 Page 32 of 66 PageID 2315



Instruction No. 28        Defenses to Infringement - Implied License

       The JFS Plaintiffs contend that, even if Hoeber had a valid copyright, there is no
copyright infringement by the JFS Plaintiffs because Hoeber granted an implied license to
them to use his copyrighted work.

       There is no copyright infringement by a party when a copyright owner has granted an
implied license to use his copyrighted work to that party.

        To show the existence of an implied license, the JFS Parties have the burden of proving
that the totality of the conduct of Hoeber and the JFS Parties indicates an intent to grant
permission to use the copyrighted works.

       An implied license does not have to be in writing and may be granted orally or implied
by the parties’ conduct.

        If you find that the JFS Parties have proved by a preponderance of the evidence that
Hoeber granted the JFS Parties an implied license to use Hoeber’s copyrighted work, your
verdict should be for the JFS Parties on that portion of Hoeber’s copyright infringement claim.

REGARDING THE DISPUTED LANGUAGE:
JFS Parties desire this instruction, based on the facts alleged in their Second and Proposed
Third Amended Complaint.

Hoeber disagrees with the bolded portion, arguing that JFS has not pled the affirmative defense
of implied license in their Answer, and that the proposed Third Amended Complaint is not a
live pleading and was filed after both the deadline to amend the pleadings and the discovery
deadline. Moreover, the Court already denied Plaintiffs’ request for leave to further amend in
its Order of December 16, 2020, ECF No. 24 at 19-20.

Authority: Baisden v. I'm Ready Prods., 693 F.3d 491, 501-502 (5th Cir. 2012), affirming
instruction from the trial court, 4:08-cv-451, Doc. No. 263 (S.D. Tex. 2011)(J. Lake); Model Civ.
Jury Instr. Ninth Cir. No. 17.1 (2017).



Accepted as Written: _____         Accepted as Modified: _____                 Refused: _____

September       , 2021.

                                                      HON. REED O’CONNOR
                                                      UNITED STATES DISTRICT JUDGE




AGREED CHARGE                                                                            PAGE 32
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21                  Page 33 of 66 PageID 2316



Instruction No. 29        Elements of Copyright Infringement—Ownership & Copying

       Anyone who copies original expression from a copyrighted work without the owner’s
permission infringes the copyright.

        Höeber Media contends that, JF Solutions Ltd., Joseph Friedheim, and Iasmin Friedheim,
infringed its copyrights in its Works of Visual Arts. To prove copyright infringement, Höeber
Media must prove by a preponderance of the evidence that:

       1.       Höeber Media is the owner of a valid copyright; and
       2.       JF Solutions Ltd., Joseph Friedheim, or Iasmin Friedheim copied the original
                components from the copyrighted work.

        If you find that Höeber Media has proved both of these elements and that the JFS Parties
have proved no defense, your verdict on copyright infringement should be for Höeber Media. If,
on the other hand, you find that Höeber Media failed to prove either of these elements, or
Plaintiffs’ have proved a defense, your verdict should be for the Plaintiffs.

REGARDING THE DISPUTED LANGUAGE:
JFS Parties desire this instruction, based on the facts alleged in their Second and Proposed
Third Amended Complaint.

Hoeber disagrees with the bolded portion, arguing that JFS has not pled the affirmative defense
of implied license in their Answer, and that the proposed Third Amended Complaint is not a
live pleading and was filed after both the deadline to amend the pleadings and the discovery
deadline. Moreover, the Court already denied Plaintiffs’ request for leave to further amend in
its Order of December 16, 2020, ECF No. 24 at 19-20.

Authority:      Eleventh Circuit Civil Jury Instructions, No. 9.1 (2020 rev. through Feb. 2020);
Ninth Circuit Civil Jury Instructions, No. 17.5 (2017 rev. through June 2021); Preston Wood &
Associates, LLC v. RZ Enterprises USA, Inc. d/b/a Oppidan Homes et al., Case 4:16-cv-01427, Dkt. No.
170, (S.D. Tex. 2018) (J. Hittner); Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 345–46
(1991); Calhoun v. Lillenas Publishing, 298 F.3d 1228, 1232 (11th Cir. 2002).



Accepted as Written: _____        Accepted as Modified: _____                     Refused: _____

September       , 2021.

                                                      HON. REED O’CONNOR
                                                      UNITED STATES DISTRICT JUDGE




AGREED CHARGE                                                                                PAGE 33
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21                   Page 34 of 66 PageID 2317



Instruction No. 30        Validity – Registration (If Decided as a Matter of Law)

        For the first element, you are instructed that Höeber Media has registered the claimed
work Bottle Label, No. VA 2-159-069, Bottle Illustration, No. VA 2-159-066, and Splash Poster,
No. VA 2-190-793 with the United States Copyright Office. These registrations must be presumed
to be valid.


Authority:     Jury Instructions at 23, Sony Music Entm’t v. Cox Commc’ns, Inc., No. 1:18-cv-00950-
LO-JFA (E. D. Va. Dec. 19, 2019), ECF No. 671; Eleventh Circuit Civil Jury Instructions, No. 9.4
(2020 rev. through Feb. 2020).



Accepted as Written: _____         Accepted as Modified: _____                      Refused: _____

September       , 2021.

                                                        HON. REED O’CONNOR
                                                        UNITED STATES DISTRICT JUDGE




AGREED CHARGE                                                                                PAGE 34
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21                 Page 35 of 66 PageID 2318



Instruction No. 31        Infringement – Direct Infringement Elements

       To prove that Plaintiffs copied Höeber Media’s work, it may show the Plaintiffs copied
from the work by proving by a preponderance of the evidence that the Plaintiffs had access to
Höeber Media’s copyrighted work and that there are substantial similarities between the Plaintiffs’
work and original elements of the Höeber Media’s work.



Authority:      Ninth Circuit Civil Jury Instructions, No. 17.17 (2017 rev. through June 2021).



Accepted as Written: _____         Accepted as Modified: _____                   Refused: _____

September       , 2021.

                                                     HON. REED O’CONNOR
                                                     UNITED STATES DISTRICT JUDGE




AGREED CHARGE                                                                              PAGE 35
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21                   Page 36 of 66 PageID 2319



Instruction No. 32        No Intent to Infringe

                                   NO INTENT TO INFRINGE NEEDED

         Once a plaintiff has proven that it owns the copyright on a particular work, and that a
party has infringed upon those exclusive rights, that party is liable for the infringement and this
liability is absolute. Even where a party believes in good faith that he is not infringing a copyright,
he may be found liable. A party is liable for "innocent" and "accidental" copyright infringements.



Authority:      Preston Wood & Associates, LLC v. RZ Enterprises USA, Inc. d/b/a Oppidan Homes et
al., Case 4:16-cv-01427, Dkt. No. 170, (S.D. Tex. 2018)(J. Hittner).



Accepted as Written: _____         Accepted as Modified: _____                      Refused: _____

September       , 2021.

                                                       HON. REED O’CONNOR
                                                       UNITED STATES DISTRICT JUDGE




AGREED CHARGE                                                                                  PAGE 36
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21               Page 37 of 66 PageID 2320



Instruction No. 33    Joint Authors

                                        JOINT AUTHORS

       A copyright owner is entitled to exclude others from copying a joint work. A joint work
is a work prepared by two or more authors. At the time of the joint work’s creation, a joint
work must have two or more authors, and:

       1. each author must have made a substantial and valuable contribution to the work;
       2. each author must have intended that his or her contribution be merged into
          inseparable or interdependent parts of a unitary whole; and
       3. each author must have contributed material to the joint work which could have been
          independently copyrighted.

       Each author of a joint work shares an undivided interest in the entire joint work. A
copyright owner in a joint work may enforce the right to exclude others in an action for
copyright infringement.

        In deciding whether parties intended their contributions to be merged, you may
consider whether the parties signed a written agreement stating that the copyright in the work is
to be jointly owned. If there is no such agreement, you may consider whether:

   a. both parties exercised control over the work;
   b. both parties’ actions showed they shared the intent to be coauthors when they were
      creating the work, for instance by publicly stating that the work was their shared project;
      and
   c. the audience-appeal of the work depends on the contribution of each party so that the
      share of each party’s contribution to the work’s success cannot be appraised.

    In making a substantial and valuable contribution to a work, each author’s contribution to
the joint work need not be equal.

    In contributing material to the joint work that could have been independently copyrighted,
each author’s contribution should be entitled to copyright protection without the contributions
by the other author[s].

Authority: 17 U.S.C. §§ 101, 201(a); Ninth Circuit Civil Jury Instructions, No. 17.36 (2017 rev.
through June 2021).

REGARDING THE DISPUTED LANGUAGE:
JFS Parties desire this instruction, based on the facts alleged in their Second and Proposed
Third Amended Complaint.

Hoeber disagrees with the bolded portion, arguing that JFS has not pled the affirmative defense
of Joint Authorship in their Answer, and that the proposed Third Amended Complaint is not a
live pleading and was filed after both the deadline to amend the pleadings and the discovery
deadline. Moreover, the Court already denied Plaintiffs’ request for leave to further amend in
its Order of December 16, 2020, ECF No. 24 at 19-20.



AGREED CHARGE                                                                            PAGE 37
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21           Page 38 of 66 PageID 2321



Accepted as Written: _____   Accepted as Modified: _____               Refused: _____

September       , 2021.

                                               HON. REED O’CONNOR
                                               UNITED STATES DISTRICT JUDGE




AGREED CHARGE                                                                   PAGE 38
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21                 Page 39 of 66 PageID 2322



                                       COPYRIGHT DAMAGES

Instruction No. 34        Damages – General Charge

        If you find that Höeber Media has proved by a preponderance of evidence that any of JF
Solutions, Joseph Friedheim, or Iasmin Friedheim have infringed Höeber Media’s copyright, and
the Plaintiffs have not proved a defense, then you must determine whether Höeber Media has
proved damages. Höeber Media may recover either its actual damages plus JF Solutions, Joseph
Friedheim, and Iasmin Friedheim’s profits attributable to infringement or, at Höeber Media’s
option, statutory damages. A claimant may choose between the two forms of damages after you the
jury have made findings as to each or a claimant may elect between the two forms of damages
before the jury makes any findings.

        Höeber Media has chosen to elect between the two forms of damages after the jury makes
findings on both. Therefore, you the jury must make findings both as to actual damages plus JF
Solutions, Joseph Friedheim, and Iasmin Friedheim’s profits attributable to infringement, as well
as to statutory damages, so that Höeber Media may choose between these options after you have
rendered your verdict. I’ll define these terms in the following instructions.



Authority:      Eleventh Circuit Civil Jury Instructions, No. 9.30 (2020 rev. through Feb. 2020).



Accepted as Written: _____        Accepted as Modified: _____                    Refused: _____

September       , 2021.

                                                      HON. REED O’CONNOR
                                                      UNITED STATES DISTRICT JUDGE




AGREED CHARGE                                                                               PAGE 39
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21                 Page 40 of 66 PageID 2323



Instruction No. 35        Actual Damages

        Höeber Media is entitled to recover any actual damages suffered because of the
infringement found. “Actual damages” means the amount of money adequate to compensate
Höeber Media for any losses caused by the infringement. In this case, Höeber Media claims its
actual damages are measured by the reasonable license fee that JF Solutions, Joseph Friedheim,
and Iasmin Friedheim should have paid for the use found to be an infringement. Höeber Media
has the burden of first proving to a reasonable probability a causal connection between JF
Solutions, Joseph Friedheim, and Iasmin Friedheim’s alleged acts of infringement and any loss
claimed.



Authority:      Eleventh Circuit Civil Jury Instructions, No. 9.31 (2020 rev. through Feb. 2020).



Accepted as Written: _____        Accepted as Modified: _____                    Refused: _____

September       , 2021.

                                                      HON. REED O’CONNOR
                                                      UNITED STATES DISTRICT JUDGE




AGREED CHARGE                                                                               PAGE 40
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21                   Page 41 of 66 PageID 2324



Instruction No. 36        Disgorgement of Profits

        In addition to actual damages, Höeber Media is also entitled to Plaintiffs’ profits that are
attributable to the infringement you found, but only to the extent they are not already taken into
account in calculating Höeber Media’s actual damages. An award of Plaintiffs’ profits may not
include any amounts that were accounted for in calculating Höeber Media’s actual damages to
avoid double recovery.

        In calculating Plaintiffs’ profits, you should determine the gross revenues received by
Plaintiffs that were attributable to the infringement you found, and then subtract the deductible
expenses incurred by Plaintiffs, any portions of the gross revenues attributable to factors other than
infringement, and any amount already taken into account in calculating actual damages. Höeber
Media has the burden of proving, by a preponderance of the evidence, Plaintiffs’ gross revenue
attributable to the infringement you found, and a causal relationship between the infringement
and Plaintiffs’ profits. Plaintiffs have the burden of proving, by a preponderance of the evidence,
any deductible expenses incurred and any portions of the revenue that are attributable to factors
other than infringement.



Authority:      Eleventh Circuit Civil Jury Instructions, No. 9.33 (2020 rev. through Feb. 2020).



Accepted as Written: _____         Accepted as Modified: _____                     Refused: _____

September       , 2021.

                                                      HON. REED O’CONNOR
                                                      UNITED STATES DISTRICT JUDGE




AGREED CHARGE                                                                                 PAGE 41
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21                   Page 42 of 66 PageID 2325



Instruction No. 37     Statutory Damages

        Höeber Media seeks a statutory damage award, established by Congress for each work
infringed. Its purpose is to penalize the infringer and deter future violations of the copyright laws.

        The amount must be between $750 and $30,000 for each copyrighted work that you found
to be infringement, unless you found that the infringement was innocent as defined previously.

       If Höeber Media proves that the Plaintiffs willfully infringed Höeber Media’s copyrights,
then you may, but are not required to, increase the statutory damages award to a sum as high as
$150,000 per copyrighted work.

       In determining the appropriate amount to award, you may consider the following factors:

       1. the expenses that Plaintiffs saved and the profits that they earned because of the
          infringement;

       2. the revenues that Höeber Media lost because of the infringement;

       3. the difficulty of proving Höeber Media’s actual damages;

       4. the circumstances of the infringement;

       5. whether Plaintiffs intentionally infringed Höeber Media’s copyrights;

       6. deterrence of future infringement;

       7. whether the Plaintiffs cooperated in providing particular records from which to assess
          the value of the infringing material produced;

       8. the value of the copyright; and

       9. where appropriate, punishing the Plaintiffs.



REGARDING THE DISPUTED LANGUAGE:
JFS Parties desire this instruction, based on the facts alleged in their Second and Proposed
Third Amended Complaint.

Hoeber disagrees with the bolded portion, arguing that JFS has not pled the affirmative defense
of Innocent Infringement in their Answer, and that the proposed Third Amended Complaint is
not a live pleading and was filed after both the deadline to amend the pleadings and the
discovery deadline. Moreover, the Court already denied Plaintiffs’ request for leave to further
amend in its Order of December 16, 2020, ECF No. 24 at 19-20.

Authority:      17 U.S.C. § 504(c); Feltner v. Columbia Pictures Tv, 523 U.S. 340, 355, 118 S. Ct.
1279, 1288 (1998) (“[W]e hold that the Seventh Amendment provides a right to a jury trial on all
issues pertinent to an award of statutory damages under § 504(c) of the Copyright Act”); Fed. Civ.
Jury Instr. 7th Cir. Nos. 12.8.4 (2017); Microsoft Corp. v. Software Wholesale Club, Inc., 129 F. Supp.


AGREED CHARGE                                                                                  PAGE 42
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21                  Page 43 of 66 PageID 2326


2d 995, 1008 (S.D. Tex. 2000); Coach, Inc. v. JoJo Handbags, No. CV H-10-259, 2012 WL
13042944, at *7 (S.D. Tex. May 11, 2012) (Gilmore, J.); Playboy Enterprises, Inc. v. Webbworld, Inc.,
991 F. Supp. 543, 560 (N.D. Tex. 1997), aff’d, 168 F.3d 486 (5th Cir. 1999). In the copyright
infringement context, courts have considered the following factors in setting statutory damage
awards: (1) expenses saved and profits reaped; (2) revenues lost by plaintiff; (3) the value of the
copyright; (4) deterrent effect on others besides the defendant; (5) whether the defendant's
conduct was innocent or willful; (6) whether a defendant has cooperated in providing particular
records from which to assess the value of the infringing material produced; and (7) the potential
for discouraging the defendants. Better Keiki, LLC v. Mairico Direct, Civil Action No. 4:17-cv-00850,
2018 U.S. Dist. LEXIS 161962, at *16-17 (E.D. Tex. 2018) citing Fitzgerald Publ'g Co., Inc. v. Baylor
Publ'g Co., Inc., 807 F.2d 1110, 1117 (2d Cir. 1986) (awarding damages based on whether
defendant cooperated in providing discovery on the value of the infringement).



Accepted as Written: _____       Accepted as Modified: _____                      Refused: _____

September       , 2021.

                                                      HON. REED O’CONNOR
                                                      UNITED STATES DISTRICT JUDGE




AGREED CHARGE                                                                                PAGE 43
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21                    Page 44 of 66 PageID 2327



Instruction No. 38        Willful Infringement

        Höeber Media has alleged that Plaintiffs’ infringement of its copyrights was willful. An
infringement is willful when one of the following has been proved by a preponderance of the
evidence:

       1. The Plaintiffs knew or should have known they infringed upon a copyrighted work;

       2. The Plaintiffs have recklessly disregarded Höeber Media’s rights;

       3. The Plaintiffs were provided with oral or written notice of its transgression of the
          copyright;

       4. The Plaintiffs were actually aware of the infringing activity; or

       5. That the Plaintiffs’ actions were the result of “reckless disregard” for, or “willful
          blindness” to, the copyright holder’s rights.



Authority:       Is. Software & Computer Serv. v. Microsoft Corp., 413 F.3d 257, 263 (2d Cir. 2005); see
also Island Software & Computer Serv. v. Microsoft Corp., 413 F.3d 257, 263 (2d Cir. 2005); Kepner-
Tregoe, Inc. v. Vroom, 186 F.3d 283, 288 (2d Cir. 1999); Lance v. Freedie Records, Inc., 1993 U.S.
App. LEXIS 40601 *4 (5th Cir. Feb. 17, 1993); Broadcast Music, Inc. v. Xanthas, Inc., 855 F.2d 233,
236 (5th Cir. 1988); Fitzgerald Publ’g Co. v. Baylor Publ’g Co., Inc., 807 F.2d 1110, 1113 (2d Cir.
1986); Controversy Music v. Down Under Pub Tyler, Inc., 488 F. Supp. 2d 572, 578 (E.D. Tex. 2007)
(explaining that actual knowledge is not required; constructive knowledge satisfies the willfulness
standard); see also id. (“Evidence that the defendant was on notice of the infringement before the
infringement occurred has been deemed ‘persuasive evidence of willfulness.’”); Microsoft Corp., v.
Software Wholesale Club, Inc., 129 F. Supp. 2d 995, 1002 (S.D. Tex. 2000); Swallow Turn Music v.
Wilson, 831 F. Supp. 575, 579 (E.D. Tex. 1993) (explaining that there are two kinds of willfulness
in the copyright context: (1) knowing that a particular use is copyright infringement; and
(2) knowing that the normal course of business involves a pattern of repeated copyright
infringements); see also id. (“Should the latter situation occur, then willfulness proven as to the
course of business will suffice for willfulness for any particular occurrence of copyright
infringement. A [defendant] who has been repeatedly warned that a course of conduct violates the
law should take responsibility in seeing that it does not happen again.”).

Accepted as Written: _____         Accepted as Modified: _____                       Refused: _____

September       , 2021.

                                                       HON. REED O’CONNOR
                                                       UNITED STATES DISTRICT JUDGE




AGREED CHARGE                                                                                   PAGE 44
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21               Page 45 of 66 PageID 2328



Instruction No. 39      Innocent Infringement

                                   INNOCENT INFRINGEMENT

       Plaintiffs allege that their infringement, if any, was innocent. An infringement is
considered innocent when the defendant has proved both of the following elements by a
preponderance of the evidence:

       1. Plaintiffs were not aware that their acts constituted infringement of the copyright;
          and
       2. Plaintiffs had no reason to believe that their acts constituted an infringement of the
          copyright.

Authority:    17 U.S.C. § 504(c)(2); Ninth Circuit Civil Jury Instructions, No. 17.36 (2017 rev.
through June 2021).

REGARDING THE DISPUTED LANGUAGE:
JFS Parties desire this instruction, based on the facts alleged in their Second and Proposed
Third Amended Complaint.

Hoeber disagrees with the bolded portion, arguing that JFS has not pled the affirmative defense
of Innocent Infringement in their Answer, and that the proposed Third Amended Complaint is
not a live pleading and was filed after both the deadline to amend the pleadings and the
discovery deadline. Moreover, the Court already denied Plaintiffs’ request for leave to further
amend in its Order of December 16, 2020, ECF No. 24 at 19-20.




Accepted as Written: _____      Accepted as Modified: _____                    Refused: _____

September     , 2021.

                                                    HON. REED O’CONNOR
                                                    UNITED STATES DISTRICT JUDGE




AGREED CHARGE                                                                           PAGE 45
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21                 Page 46 of 66 PageID 2329



Instruction No. 40        Fraud

       Both sets of parties assert claims of what society commonly calls “fraud.” This question
requires you to evaluate the evidence admitted at trial and conclude by a preponderance of
evidence that fraud has been committed. The gist of fraud is successfully using cunning,
deception or artifice to cheat another person and cause him injury.

        “Fraud” comes in many forms and has no single, all-encompassing definition. But the
law usually requires a litigant to prove the following elements: (1) a material representation; (2)
that was false; (3) that the speaker knew the representation to be false or made it with reckless
disregard of the truth; (4) the speaker made it with the intention that it be acted upon by the
other party; (5) the other party acted in reliance upon it; and (6) the other party suffered injury.

        Fraudulent inducement is a distinct category of common-law fraud that shares the same
elements but involves a promise of future performance made with no intention of performing
at the time it was made.

        One method for calculating damages is called the “benefit-of-the-bargain” and measures
the difference between the value as represented and the value received, allowing the injured
party to recover profits that would have been made had the bargain been performed as
promised.

      Damages can also be awarded based on economic damages related to an asserted
agreement’s subject matter.

Authority:     Jury Instructions, The Gonzalez Law Grp., PLLC v. Internet Lava, LLC, No.
4:20-cv-01467 (S.D. Tex. Nov. 3, 2020), ECF No. 143; Haase v. Glazner, 62 S.W.3d 795, 798, 45
Tex. Sup. Ct. J. 141 (2001).

REGARDING THE DISPUTED LANGUAGE:
JFS Parties desire this instruction, based on the facts alleged in their Second and Proposed
Third Amended Complaint.

Hoeber disagrees with the bolded portion, arguing that JFS has not plead Fraud in the Second
Amended Complaint (See Order of December 16, 2020, ECF No. 24 at 20-21), and that the
Third Amended Complaint is not a live pleading and was filed after both the deadline to amend
the pleadings and the discovery deadline. Moreover, the Court already denied Plaintiffs’ request
for leave to further amend in its Order of December 16, 2020, ECF No. 24 at 19-20.




Accepted as Written: _____        Accepted as Modified: _____                    Refused: _____

September       , 2021.

                                                     HON. REED O’CONNOR
                                                     UNITED STATES DISTRICT JUDGE


AGREED CHARGE                                                                               PAGE 46
    Case 4:20-cv-00335-O Document 66 Filed 08/31/21                 Page 47 of 66 PageID 2330




                                                 EXHIBIT B

Statutory Fraud

     JFS Question 1.      In entering into the assignment of Nuno Tuna’s works to Hoeber Media,
                          did Tuna, as an agent of JF Solutions, rely on misrepresentations by
                          Hoeber to Tuna that resulted in damage to JF Solutions? 1

“Representation” means a presentation of fact—either by words or by conduct—made to induce
someone to act, especially to enter into a contract. 2

“Material representation” means a representation to which a reasonable person would attach
importance in deciding his or her course of action in a transaction. 3

REGARDING THE DISPUTED LANGUAGE:
JFS Parties desire this instruction, based on the facts alleged in their Second and Proposed
Third Amended Complaint.

Hoeber disagrees with the bolded portion, arguing that JFS has not plead Statutory Fraud in the
Second Amended Complaint (See Order of December 16, 2020, ECF No. 24 at 20-21), and that
the Third Amended Complaint is not a live pleading and was filed after both the deadline to
amend the pleadings and the discovery deadline. Moreover, the Court already denied Plaintiffs’
request for leave to further amend in its Order of December 16, 2020, ECF No. 24 at 19-20.

Additionally, JFS has not plead any such economic or exemplary damages under either the
Second Amended Complaint or the proposed Third Amended Complaint, and has not
disclosed any damages in their Rule 26 Disclosures—including the Amended Disclosure filed
after the close of discovery. Finally, in their depositions, the JFS Plaintiffs could not identify any
damages resulting from this allegation.




Answer “Yes” or “No.”

Answer: _______________

If you answered “No” to this, then proceed to Plaintiff’s Request 4, otherwise continue.



Accepted as Written: _____            Accepted as Modified: _____                  Refused: _____

1 In re First Merit Bank, N.A., 52 S.W.3d 749, 758 (Tex. 2001).
2 Black’s Law Dictionary (11th ed. 2019).
3 Id.




AGREED CHARGE                                                                                 PAGE 47
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21   Page 48 of 66 PageID 2331




September       , 2021.

                                         HON. REED O’CONNOR
                                         UNITED STATES DISTRICT JUDGE




AGREED CHARGE                                                           PAGE 48
    Case 4:20-cv-00335-O Document 66 Filed 08/31/21                  Page 49 of 66 PageID 2332



Statutory Fraud, cont’d.

     JFS Question 2.     What sum of money, if paid now in cash, would fairly and compensate
                         the JFS Parties for their damages, as described in the previous question?


Answer with an amount for each of the following:

Economic damages 4                                       Answer: $_________

Exemplary damages 5                                      Answer: $_________

      a. “Damages” means money claimed by, or ordered to be paid to, a person as
         compensation for loss or injury. 6
      b. “Economic damages” means compensatory damages intended to compensate a claimant
         for actual economic or pecuniary loss. 7
      c. “Exemplary damages” means any damages awarded as a penalty or by way of punishment
         but not for compensatory purposes. 8


REGARDING THE DISPUTED LANGUAGE:
JFS Parties desire this instruction, based on the facts alleged in their Second and Proposed
Third Amended Complaint.

Hoeber disagrees with the bolded portion, arguing that JFS has not plead Statutory Fraud in the
Second Amended Complaint (See Order of December 16, 2020, ECF No. 24 at 20-21), and that
the Third Amended Complaint is not a live pleading and was filed after both the deadline to
amend the pleadings and the discovery deadline. Moreover, the Court already denied Plaintiffs’
request for leave to further amend in its Order of December 16, 2020, ECF No. 24 at 19-20.

Additionally, JFS has not plead any such economic or exemplary damages under either the
Second Amended Complaint or the proposed Third Amended Complaint, and has not
disclosed any damages in their Rule 26 Disclosures—including the Amended Disclosure filed
after the close of discovery. Finally, in their depositions, the JFS Plaintiffs could not identify any
damages resulting from this allegation.




4 Anderson v. Durant, 550 S.W.3d 605, 614 (Tex. 2018).
5 Tex. Civ. Prac. & Rem. Code Ann. § 41.003(a).
6 Black’s Law Dictionary (11th ed. 2019).
7 Tex. Civ. Prac. & Rem. Code Ann. § 41.001(4).
8 Tex. Civ. Prac. & Rem. Code Ann. § 41.001(5).




AGREED CHARGE                                                                                 PAGE 49
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21           Page 50 of 66 PageID 2333



Accepted as Written: _____   Accepted as Modified: _____              Refused: _____

September       , 2021.

                                               HON. REED O’CONNOR
                                               UNITED STATES DISTRICT JUDGE




AGREED CHARGE                                                                  PAGE 50
    Case 4:20-cv-00335-O Document 66 Filed 08/31/21                  Page 51 of 66 PageID 2334


Statutory Fraud, cont’d, Exemplary Damages.

     JFS Question 3.         If you find that the JFS Parties was defrauded by Hoeber by clear and
                             convincing evidence, you can award exemplary damages in addition to
                             actual damages. The conscious indifference to the rights of others is
                             sufficient for an award of exemplary damages. You are instructed that, in
                             order for you to find exemplary damages, your answer to the question
                             regarding the amount of such damages must be unanimous.


      a. “Exemplary damages” means any damages awarded as a penalty or by way of punishment
         but not for compensatory purposes. 9


           Amount of Exemplary Damages:


           $




Accepted as Written: _____             Accepted as Modified: _____                  Refused: _____

September          , 2021.

                                                          HON. REED O’CONNOR
                                                          UNITED STATES DISTRICT JUDGE




9   Tex. Civ. Prac. & Rem. Code Ann. § 41.001(5).



AGREED CHARGE                                                                                 PAGE 51
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21                           Page 52 of 66 PageID 2335



Texas Deceptive Trade Practices Act

     JFS Question 4.          Do you find that JF Solutions, a consumer under the DTPA, sought to
                              acquire services from Thomas Hoeber, who failed to disclose that he was
                              not an agent of JF Solutions, and who thereby suffered economic damages
                              by the ensuing copyright assignment?


“Consumer” is defined in the Texas Deceptive Trade Practices Act as an individual,
partnership, corporation . . . who seeks or acquires by purchase or lease, any goods or services,
except that the term does not include a business consumer that has assets of $25 million or
more, or that is owned or controlled by a corporation or entity with assets of $25 million or
more. Tex. Bus. & Com. Code Ann. § 17.45. 10

REGARDING THE DISPUTED LANGUAGE:
JFS Parties desire this instruction, based on the facts alleged in their Second and Proposed
Third Amended Complaint.

Hoeber disagrees with the bolded portion, arguing that JFS has not properly pled this.

Additionally, JFS has not plead any such economic or exemplary damages under either the
Second Amended Complaint or the proposed Third Amended Complaint, and has not
disclosed any damages in their Rule 26 Disclosures—including the Amended Disclosure filed
after the close of discovery.



Answer “Yes” or “No.”

Answer: _______________

If you answered “No” to this question, then skip Question 5 and proceed to Question 8.




Accepted as Written: _____             Accepted as Modified: _____                           Refused: _____

September           , 2021.

                                                              HON. REED O’CONNOR
                                                              UNITED STATES DISTRICT JUDGE

10   Tex. Bus. & Com. Code§17.50(a), et seq; Amstadt v. U.S. Brass Corp., 919 S.W.2d 644, 649 (Tex. 1996).



AGREED CHARGE                                                                                            PAGE 52
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21                       Page 53 of 66 PageID 2336




Texas Deceptive Trade Practices Act, cont’d.

     JFS Question 5.         What sum of money, if paid now in cash, would fairly and compensate
                             Plaintiffs for their damages, if any, that resulted from Hoeber’s actions as
                             described in JFS Question 4?


Answer with an amount for each of the following:

Economic Damages,               if   not      previously Answer: $_________
addressed 11

Attorney’s fees, if not previously addressed 12         Answer: $_________

      a. “Damages” means money claimed by, or ordered to be paid to, a person as
         compensation for loss or injury.
      b. “Economic damages” means compensatory damages intended to compensate a claimant
         for actual economic or pecuniary loss.
      c. “Attorney’s fees” means an attorney's compensation determined to be equitable or fair.



REGARDING THE DISPUTED LANGUAGE:
JFS Parties desire this instruction, based on the facts alleged in their Second and Proposed
Third Amended Complaint.

Hoeber disagrees with the bolded portion, arguing that JFS has not plead any such economic or
exemplary damages under either the Second Amended Complaint or the proposed Third
Amended Complaint, and has not disclosed any damages in their Rule 26 Disclosures—
including the Amended Disclosure filed after the close of discovery. Finally, in their
depositions, the JFS Plaintiffs could not identify any damages resulting from this allegation.


Accepted as Written: _____             Accepted as Modified: _____                    Refused: _____

September          , 2021.

                                                           HON. REED O’CONNOR
                                                           UNITED STATES DISTRICT JUDGE


11   Tex. Bus. & Com. Code Ann. § 17.50(h).
12   Id. § 17.50(d).



AGREED CHARGE                                                                                    PAGE 53
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21                     Page 54 of 66 PageID 2337




Texas Deceptive Trade Practices Act, cont’d. (Treble Damages)

     JFS Question 6.      Did Hoeber act knowingly or intentionally when failed to disclose to
                          Nuno Tuna that Hoeber was no longer an agent of JF Solutions? 13


“Knowingly” means actual awareness, at the time of the act or practice complained of, of the
falsity, deception, or unfairness of the act or practice giving rise to the consumer's claim. 14


Answer “Yes” or “No.”

Answer: _______________

If you answered “No” to this question, then skip Question 7 and proceed to Question 8.


REGARDING THE DISPUTED LANGUAGE:
JFS Parties desire this instruction, based on the facts alleged in their Second and Proposed
Third Amended Complaint.

Hoeber disagrees with the bolded portion, arguing that JFS has not plead treble damages under
either the Second Amended Complaint or the proposed Third Amended Complaint, and has
not disclosed any damages in their Rule 26 Disclosures—including the Amended Disclosure
filed after the close of discovery.




Accepted as Written: _____         Accepted as Modified: _____                        Refused: _____

September       , 2021.

                                                         HON. REED O’CONNOR
                                                         UNITED STATES DISTRICT JUDGE




13 Bossier Chrysler-Dodge II, Inc. v. Riley, 221 S.W.3d 749, 758 (Tex. App. 2007); Tex. Bus. & Com. Code §
17.50(b)(1).
14 Id.




AGREED CHARGE                                                                                     PAGE 54
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21                  Page 55 of 66 PageID 2338



Texas Deceptive Trade Practices Act, cont’d. (Treble Damages)

      JFS Question 7.      How many times, if any, should Plaintiff’s award for economic damages
                           be multiplied by? 15



The award may not be multiplied by more than three times.


Answer: _______________




Accepted as Written: _____          Accepted as Modified: _____                Refused: _____

September        , 2021.

                                                      HON. REED O’CONNOR
                                                      UNITED STATES DISTRICT JUDGE




15   Id.



AGREED CHARGE                                                                            PAGE 55
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21                   Page 56 of 66 PageID 2339



   JFS Question 8.        Invalid Copyright Registration – Fraud on the Copyright Office

       Ownership of a valid copyright and registration are prerequisites to claiming, a copyright.
The JFS Parties claim, as a declaratory judgment claim, that Hoeber’s copyright registration for
JFS_VDR_Traditional_750_Label, Reg. No. VA 2-159-069 is invalid because he engaged in fraud
on the Copyright Office.

        To determine that Hoeber’s copyright registration is invalid because of a fraud on the
Copyright Office, you must find that he knowingly failed to advise the Copyright Office of facts
that would have led the Copyright Office to refuse the application. Unintentional omissions,
misstatements, or irregularities generally are not enough for invalidation. Omissions,
misstatements, or irregularities must have been made intentionally to mislead the Copyright
Office.

        If you find that Hoeber’s registration was invalid because of fraud on the Copyright Office,
you must find for the JFS Parties on their declaratory judgment claim. While Hoeber’s registration
is presumed valid, the JFS Parties must establish by a preponderance of the evidence that the
registration is invalid because of misconduct in the registration process.

        Did Thomas Hoeber intentionally mislead the Copyright Office by stating that his
company Hoeber Media had a valid assignment to the works when he applied for registration of
his copyright:

                Answer “Yes” or “No”:



Authority:      Eleventh Circuit Civil Jury Instructions, No. 9.8 (2020 rev. through Feb. 2020).


Accepted as Written: _____         Accepted as Modified: _____                    Refused: _____

September       , 2021.

                                                       HON. REED O’CONNOR
                                                       UNITED STATES DISTRICT JUDGE




AGREED CHARGE                                                                               PAGE 56
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21                  Page 57 of 66 PageID 2340



HOEBER PARTIES’ JURY QUESTIONS

Direct Infringement—Jury Question

Question No. 1:         Do you find that Plaintiffs’ infringed Höeber Media’s copyright?

Answer “Yes” or “No” as to each Defendant for each copyright.

       A.       As to JF Solutions:

                (i)     Bottle Label, No. VA 2-159-069.
                        Answer “Yes” or “No”:

                (ii)    Bottle Illustration, No. VA 2-159-066.

                        Answer “Yes” or “No”:

                (iii)   Splash Poster, No. VA 2-190-793.

                        Answer “Yes” or “No”:

       B.       As to Joseph Friedheim:

                (i)     Bottle Label, No. VA 2-159-069.

                        Answer “Yes” or “No”:

                (ii)    Bottle Illustration, No. VA 2-159-066.

                        Answer “Yes” or “No”:

                (iii)   Splash Poster, No. VA 2-190-793.

                        Answer “Yes” or “No”:

       C.       As to Iasmin Friedheim:

                (i)     Bottle Label, No. VA 2-159-069.

                        Answer “Yes” or “No”:

                (ii)    Bottle Illustration, No. VA 2-159-066.

                        Answer “Yes” or “No”:

                (iii)   Splash Poster, No. VA 2-190-793.

                        Answer “Yes” or “No”:




AGREED CHARGE                                                                              PAGE 57
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21               Page 58 of 66 PageID 2341



Authority:      Eleventh Circuit Civil Jury Instructions, Nos. 9.17-9.18 (2020 rev. through Feb.
2020).



Accepted as Written: _____      Accepted as Modified: _____                   Refused: _____

September       , 2021.

                                                    HON. REED O’CONNOR
                                                    UNITED STATES DISTRICT JUDGE




AGREED CHARGE                                                                           PAGE 58
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21              Page 59 of 66 PageID 2342



Question No. 2:       Copyright Damages Verdict Form

        If you found Plaintiffs infringed on any of the copyrights owned by Hoeber Media, you
must determine the amount of damages to award for actual damages, disgorgement of profits,
statutory damages, and any additional damages for willful infringement:


Actual Damages amount:


       $


Disgorgement of Profits:


       $

Innocent Infringement:

Statutory Damages (The amount must be between $750 and $30,000 for each copyrighted work
that you found to be infringement, unless you found that the infringement was innocent, in
which case you may award damages to a sum not less than $200):


       $


Willful Infringement (Up to $150,000 per copyrighted work):


       $


REGARDING THE DISPUTED LANGUAGE:
JFS Parties desire this instruction, based on the facts alleged in their Proposed Third Amended
Complaint.

Hoeber disagrees with the bolded portion, arguing that JFS has not pled the affirmative defense
of Innocent Infringement in their Answer, and that the proposed Third Amended Complaint is
not a live pleading and was filed after both the deadline to amend the pleadings and the
discovery deadline. Moreover, the Court already denied Plaintiffs’ request for leave to further
amend in its Order of December 16, 2020, ECF No. 24 at 19-20.




AGREED CHARGE                                                                           PAGE 59
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21               Page 60 of 66 PageID 2343



Authority:      See Instruction Nos. 33-40.


Accepted as Written: _____       Accepted as Modified: _____               Refused: _____

September       , 2021.

                                                   HON. REED O’CONNOR
                                                   UNITED STATES DISTRICT JUDGE




AGREED CHARGE                                                                       PAGE 60
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21                  Page 61 of 66 PageID 2344



Question No. 3:         Invalid Copyright Registration – Fraud on the Copyright Office

       Ownership of a valid copyright and registration are prerequisites to claiming, a copyright.
Defendant Höeber Media claims, as a declaratory judgment claim, that Plaintiff Joseph
Friedheim’s copyright registration for JF Solutions’ LTD Corporate Identity Restyle, No. VA 2-
182-743 is invalid because he engaged in fraud on the Copyright Office.

        To determine that Plaintiff Joseph Friedheim’s copyright registration is invalid because of a
fraud on the Copyright Office, you must find that he knowingly failed to advise the Copyright
Office of facts that would have led the Copyright Office to refuse the application. Unintentional
omissions, misstatements, or irregularities generally are not enough for invalidation. Omissions,
misstatements, or irregularities must have been made intentionally to mislead the Copyright
Office.

If you find that Plaintiff Joseph Friedheim’s registration was invalid because of fraud on the
Copyright Office, you must find for Defendant Höeber Media’s claims on its declaratory judgment
claim. While Plaintiff Joseph Friedheim’s copyright registration is presumed valid, Defendant
Höeber Media must establish by a preponderance of the evidence that Friedheim’s registration is
invalid because of misconduct in the registration process.

        Question A: Did Joseph Friedheim intentionally mislead the Copyright Office by stating
that he was the author of the works when he applied for registration of his copyright:

                Answer “Yes” or “No”:

        Question B: Did Joseph Friedheim intentionally mislead the Copyright Office by stating
that the work he was registering was a work for hire:

                Answer “Yes” or “No”:



Authority:      Eleventh Circuit Civil Jury Instructions, No. 9.8 (2020 rev. through Feb. 2020).

Accepted as Written: _____       Accepted as Modified: _____                       Refused: _____

September     , 2021.

                                                      HON. REED O’CONNOR
                                                      UNITED STATES DISTRICT JUDGE




AGREED CHARGE                                                                                PAGE 61
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21                    Page 62 of 66 PageID 2345



Question No. 4:           Implied Agreement

       You are instructed that: In deciding whether the parties reached an agreement, you may
consider what they said and did in light of the surrounding circumstances, including any earlier
course of dealing. You may not consider the parties’ unexpressed thoughts or intentions. There is
no requirement that a contract be in writing, that it be dated, or that it be signed by either party. It
can be entirely oral, or it can be partly oral and partly in writing. In this case, it is alleged by
Höeber Media that the contract was oral. Parties may enter into an oral contract with the
understanding that they will later execute a formal writing that memorializes their agreement.

       Question No. 1:    Did Höeber Media and Plaintiffs agree that Plaintiffs would give
       Thomas Hoeber an ownership interest in JF Solutions, or some other compensation if
       Thomas Hoeber and Höeber Media continued to perform services for Plaintiffs?

                Answer “Yes” or “No”:

       Question No. 2:          Did Plaintiffs fail to comply with that agreement?

                Answer “Yes” or “No”:

       Question No. 3:      What sum of money, if any, if paid now in cash, would fairly and
       reasonably compensate Höeber Media for its damages, if any, that resulted from Plaintiffs’
       failure to comply?

        You are instructed that: Contract damages are intended to give the party the benefit of the
party’s bargain by awarding it a sum of money that will, to the extent possible, put Höeber Media
in as good a position as it would have been in had the contract been fully performed. The injured
party should receive those damages naturally arising from the breach. Höeber Media cannot
recover a greater amount as damages than it could have gained by the full performance of the
contract.

       Answer in dollars for damages:

                $

Authority:    Jury Instructions, The Gonzalez Law Grp., PLLC v. Internet Lava, LLC, No. 4:20-cv-
01467 (S.D. Tex. Nov. 3, 2020), ECF No. 143.

Accepted as Written: _____        Accepted as Modified: _____                        Refused: _____

September       , 2021.

                                                        HON. REED O’CONNOR
                                                        UNITED STATES DISTRICT JUDGE




AGREED CHARGE                                                                                   PAGE 62
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21                Page 63 of 66 PageID 2346




Question No. 5:           Unjust Enrichment

        Even if you do not find that there was an implied contract, you may still award damages if
you feel that the Plaintiffs were unjustly enriched by their actions towards Höeber Media. An
unjust enrichment claim requires showing that one party has obtained a benefit from another by
fraud, duress, or the taking of an undue advantage.

        Undue advantage occurs when a person sought to be charged has wrongfully secured a
benefit or has passively received one by that person’s improper conduct. In other words, a person
has wrongfully received a benefit or has passively received a benefit which in good conscious does
not belong to that person.

       If you find that the Plaintiffs took undue advantage of Höeber Media, what is the amount
that Höeber Media should be awarded?


       $



Authority:       Texas Civil Pattern Jury Charge: Business, Consumer, Insurance & Employment
No. 101.44 (2020); Sw. Bell Tel. Co. v. Mktg. on Hold Inc., 308 S.W.3d 909, 921 (Tex. 2010) (“A
party may recover under the unjust enrichment theory when one person has obtained a benefit
from another by fraud, duress, or the taking of an undue advantage.”); Dig. Drilling Data Sys.,
L.L.C. v. Petrolink Servs., 965 F.3d 365, 379 (5th Cir. 2020).

Accepted as Written: _____        Accepted as Modified: _____                   Refused: _____

September       , 2021.

                                                    HON. REED O’CONNOR
                                                    UNITED STATES DISTRICT JUDGE




AGREED CHARGE                                                                             PAGE 63
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21                  Page 64 of 66 PageID 2347




Question No. 6:           Fraud

       Höeber Media also asserts a claim concerning what society commonly calls “fraud.” This
question requires you to evaluate the evidence admitted at trial and conclude by a preponderance
of evidence that fraud has been committed. The gist of fraud is successfully using cunning,
deception or artifice to cheat another person and cause him injury.

         “Fraud” comes in many forms and has no single, all-encompassing definition. But the law
usually requires Höeber Media to prove the following elements: (1) a material representation; (2)
that was false; (3) that the speaker knew the representation to be false or made it with reckless
disregard of the truth; (4) the speaker made it with the intention that it be acted upon by the other
party; (5) the other party acted in reliance upon it; and (6) the other party suffered injury.

       Fraudulent inducement is a distinct category of common-law fraud that shares the same
elements but involves a promise of future performance made with no intention of performing at
the time it was made.

        The method for calculating damages is called the “benefit-of-the-bargain” and measures the
difference between the value as represented and the value received, allowing the injured party to
recover profits that would have been made had the bargain been performed as promised.

       Question No. 1:      Do you find that Plaintiffs fraudulently induced Höeber Media to
       continue working for them by promising Thomas Hoeber an ownership interest in JF
       Solutions, or some other compensation without the intention of following through with
       that promise?

       Answer “Yes” or “No”:

       Question No. 2:        If you answered “Yes” to Question No. 1, what amount is Höeber
       Media entitled to as damages to compensate him for this fraud?

       $

Authority:    Jury Instructions, The Gonzalez Law Grp., PLLC v. Internet Lava, LLC, No. 4:20-cv-
01467 (S.D. Tex. Nov. 3, 2020), ECF No. 143.

Accepted as Written: _____        Accepted as Modified: _____                     Refused: _____

September       , 2021.

                                                      HON. REED O’CONNOR
                                                      UNITED STATES DISTRICT JUDGE




AGREED CHARGE                                                                                PAGE 64
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21                Page 65 of 66 PageID 2348



Question No. 7:           Exemplary Damages.

If you find that Höeber Media was defrauded by the Plaintiffs, by clear and convincing evidence,
you can award exemplary damages in addition to actual damages. The conscious indifference to
the rights of others is sufficient for an award of exemplary damages. You are instructed that, in
order for you to find exemplary damages, your answer to the question regarding the amount of
such damages must be unanimous.

       Amount of Exemplary Damages:

       $



Authority:    Tex. Civ. Prac. & Rem. Code §41.003(a)(1); Trenholm v. Ratcliff, 646 S.W.2d 927,
933 (Tex. 1983).

Accepted as Written: _____        Accepted as Modified: _____                  Refused: _____

September       , 2021.

                                                    HON. REED O’CONNOR
                                                    UNITED STATES DISTRICT JUDGE




AGREED CHARGE                                                                            PAGE 65
 Case 4:20-cv-00335-O Document 66 Filed 08/31/21                   Page 66 of 66 PageID 2349



Question No. 8:           Theft of Services – Question

        “Theft of service” means that a person, with intent to avoid payment for service that the
actor knows is provided only for compensation:

       (1) Intentionally or knowingly secures performance of the service by deception; or
       (2) Having control over the disposition of services of another to which the actor is not
           entitled, the actor intentionally or knowingly diverts the other's services to the actor's
           own benefit or to the benefit of another not entitled to the services; or
       (3) The actor intentionally or knowingly secures the performance of the service by
           agreeing to provide compensation and, after the service is rendered, fails to make full
           payment after receiving notice demanding payment.

       To answer “Yes” to the following question, your answer must be unanimous. You may
answer “No” to the following question only upon a vote of ten or more jurors. Otherwise, you
must not answer the following question.

Do you find by a preponderance of the evidence that Plaintiffs committed theft of Höeber Media’s
services?

Answer “Yes” or “No” as to each Plaintiff.

       A.       As to JF Solutions:



       B.       As to Joseph Friedheim:



       C.       As to Iasmin Friedheim:



Authority:     Texas Civil Pattern Jury Charge: Business, Consumer, Insurance & Employment
No. 115.43 (2020); see also id. at 115.37B; TEX. CIV. PRAC. & REM. CODE § 41.003(a)(1); Tex.
Penal Code § 6.03(b); Tex. Penal Code § 31.01(1), (6); Tex. Penal Code § 31.01(3)(B), (3)(C),
(3)(D); Tex. Penal Code § 31.04(a), (b), (c), (d).

Accepted as Written: _____         Accepted as Modified: _____                     Refused: _____

September       , 2021.

                                                         HON. REED O’CONNOR
                                                         UNITED STATES DISTRICT JUDGE




AGREED CHARGE                                                                                PAGE 66
